Citation Nr: 9910833	
Decision Date: 04/20/99    Archive Date: 04/30/99

DOCKET NO.  96-47 118	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Portland, 
Oregon


THE ISSUE

Entitlement to an effective date earlier than January 14, 
1994, for the grant of entitlement to service connection for 
chronic renal failure. 


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

S.M. Cieplak, Associate Counsel


INTRODUCTION

The veteran served on active duty from February 1972 to 
October 1977.

This appeal comes before the Board of Veterans' Appeals 
(Board) on appeal from a May 1996 rating decision by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Portland, Oregon, which denied a claim for an effective date 
earlier than January 14, 1994 for chronic renal failure.


FINDINGS OF FACT

1.  All evidence necessary for an equitable disposition of 
the veteran's claim has been developed by the RO.  

2.  The veteran's first claim of entitlement to service 
connection for chronic renal failure was received by the RO 
on January 14, 1994.


CONCLUSION OF LAW

An effective date prior to January 14, 1994 for the award of 
service connection for chronic renal failure is not 
warranted.  38 U.S.C.A. §§ 5107, 5110 (West 1991 & Supp. 
1998); 38 C.F.R. § 3.400 (1998).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

In October 1977, the veteran claimed entitlement to service 
connection for a back condition, which was established as 60 
percent disabling by a rating decision in March 1978.  The 
veteran had sustained back trauma in service and was afforded 
two laminectomies.  Parenthetically, an intravenous pyelogram 
afforded in March 


1978 normal liver and kidney shadows.  The psoas were 
symmetrical.  There were no calcifications in the urinary 
tract.  Excellent kidney function was present throughout the 
examination.  The collecting systems and the ureters were 
normal; good drainage occurred from both kidneys.  Post 
voiding film showed complete bladder emptying.  The veteran 
was also awarded individual unemployability from October 1977 
to August 1981.  Effective from September 1981, the 
evaluation for the back condition was reduced to 40 percent 
disabling and individual unemployability was deemed 
inappropriate.  

The veteran underwent a kidney transplant in April 1994.  A 
statement in support of claim was received at the RO on 
January 14, 1994, which was construed as first raising the 
issue of entitlement to service connection for renal failure.  
The basis for the veteran's claim was that he considered his 
renal failure to have originated in 1977.  The veteran 
claimed that his renal failure was caused by the back injury 
sustained in service.

The veteran received treatment between 1990 and 1994 for his 
renal failure principally through Kaiser Permanente.  Medical 
records for the period demonstrate that isolating the 
particular pathology was troublesome. 

After a review of the record, a VA medical opinion from July 
1995 opined that the veteran started to develop renal 
insufficiency in 1990, and the examiner felt that the 
pathology was associated with a viral syndrome experienced in 
March 1976, while the veteran was in service.  A private 
physician, Michael N. Hartnett, M.D., in a letter from 
September 1994 likewise associated the onset of the pathology 
to a period of time close to the veteran's service.  

The governing legal criteria provide that the effective date 
of an award based on an original claim for compensation will 
be the day following separation from active service or date 
entitlement arose if claim is received within 1 year after 
separation from service; otherwise, the effective date will 
be the date of receipt of claim, or the 

date entitlement arose, whichever is later. 38 U.S.C.A. § 
5110 (West 1991); 38 C.F.R. § 3.400 (1998).  It appears that 
the veteran's underlying argument is that his claim in 1977 
should somehow be viewed as a claim for entitlement to 
service connection for renal failure.  By regulation, any 
communication or action, indicating an intent to apply for 
one or more benefits may be considered an informal claim.  
Such informal claim must identify the benefit sought.  38 
C.F.R. § 3.155(a) (1998).

In the instant case, there is no evidence of any 
communication or action indicating an intent to apply for 
entitlement to service connection for renal failure prior to 
January 14, 1994.  The record does show that the veteran was 
seen sporadically for complaints relating to exascerbations 
of his back trauma.  At any rate, there is nothing from the 
veteran to show that he had any intent at any time prior to 
January 1994 to apply for benefits based on renal failure, 
and, thus, no claim under 38 C.F.R. § 3.155 (1998).  

The Board recognizes the veteran's contentions that he was 
experiencing renal symptomatology as early as 1976, and this 
fact is supported by statements from medical personnel.  
However, the Board is bound by the laws as passed by the 
Congress, and the applicable law with regard to effective 
dates for grants of disability compensation.  The evidence 
does not show receipt of a claim, formal or informal, for 
benefits based on renal failure prior to January 14, 1994, 
and there is thus no legal basis for assigning an earlier 
effective date.  Since the law is dispositive in the present 
case, the appeal must be denied.  Sabonis v. Brown, 6 Vet. 
App. 426, 430 (1994).



ORDER

Entitlement to an effective date earlier than January 14, 
1994 for the grant of service connection for chronic renal 
failure is denied. 




		
	BRUCE KANNEE
	Member, Board of Veterans' Appeals



 

